DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendment made to the Abstract overcomes the previously filed specification objection, therefore the objection is withdrawn.
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
It should be noted that Applicant’s arguments discuss central section 118, the lower surface of the proximal section 118’’, and the upper outer surface of the proximal section 118’ but in the Non-final Office action dated 06/22/2022 the proximal section is defined as the proximal end of 120, extending around the circumference, and the central section is defined as the distal end of 120, extending around the circumference, (see annotated Fig. 10 below, copied from the previous office action). Fig. 5 provides a top-down cross-sectional view (see cut lines in Figs. 3 and 4) while Fig. 6 provides a side view (see cut line in Fig. 5). For clarity, an annotated Fig. 6 has been provided which shows the proximal and central sections. 

    PNG
    media_image1.png
    238
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    368
    440
    media_image2.png
    Greyscale

Regarding Applicant’s argument that Smith fails to disclose wherein the lower outer surface of the proximal section is generally parallel to the central longitudinal axis, Examiner disagrees. The phrase “generally parallel” does not require these components to be exactly parallel and introduces a broadness to the limitations. In the instant case, the lower proximal section (see annotated Fig. 6 above) can be considered to be generally parallel even though it is tapered because the proximal/left-most end of this section is generally parallel to the central longitudinal axis. The present limitation does not require that the entirety of the lower proximal section be parallel to the central longitudinal axis.
Regarding Applicant’s argument that Smith fails to disclose wherein the upper outer surface of the proximal section and the upper outer surface of the central section are generally colinear, Examiner disagrees. The phrase “generally colinear” does not require that these components have an aligned taper, in part due to the use of the modifier “generally”, which introduces a broadness to the limitation, and also due to the definition of “colinear”. This term is not described within the present specification, so the following dictionary definition is relied upon to ascertain the broadest reasonable interpretation: “having corresponding parts arranged in the same linear order” (Merriam-Webster). In the present case, the proximal and central sections are arranged in a generally linear order even though their respective tapers may be different/variable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith (PGPub US 2008/0300617 A1).
With respect to claim 15, Smith discloses an obturator member (PP [0052]: "In the embodiment shown in FIGS. 2-10"), comprising: a proximal section (proximal part of 120, see annotated Fig. 10 below) configured to couple to a distal portion of an elongated shaft (106 in Fig. 2), the elongated shaft (106) defining a central longitudinal axis; a central section (distal part of 120, see annotated Fig. 10 below) extending distally from the proximal section (proximal part of 120, see annotated Fig. 10 below), the central section (distal part of 120, see annotated Fig. 10 below) having three central faces (face part of 120, see also 124 in Fig. 9) and a flat portion (118 in Fig. 10, PP [0053]: "edge members 118 of dilating member 110 are depicted as substantially blunt") interconnecting adjacent central faces (124), wherein an upper outer surface of the proximal section (see annotated Fig. 6 below) and an upper outer surface of the central section (see annotated Fig. 6 below) are each tapered at an acute angle with respect to the central longitudinal axis, and the upper outer surface of the proximal section (see annotated Fig. 6 below) and the upper outer surface of the central section (see annotated Fig. 6 below) are generally colinear (generally is broad, and the broadest reasonable interpretation of colinear is “having corresponding parts arranged in the same linear order”, so the upper surfaces can be considered to be generally colinear) along a length of the elongated shaft, and a lower outer surface of the proximal section (see annotated Fig. 6 below) is generally parallel (generally is broad, the broadest reasonable interpretation includes sections that are not exactly parallel, see also that the left-most end of the lower outer surface is parallel before tapering) to the central longitudinal axis; and a guiding nub (114 in Fig. 2) extending from the central section (distal part of 120, see annotated Fig. 10 below).

    PNG
    media_image2.png
    368
    440
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    238
    446
    media_image1.png
    Greyscale

With respect to claim 25, Smith discloses an elongated shaft (106 in Fig. 2) defining a central longitudinal axis, and having a proximal end (left) and a distal end (right); and obturator member (110 in Fig. 4, PP [0052]: "In the embodiment shown in FIGS. 2-10") adjacent the distal end of the elongated shaft (106 in Fig. 2), the obturator member (110) including: a proximal section (proximal part of 120, see annotated Fig. 10 above); a central section (distal part of 120, see annotated Fig. 10 above) extending from the proximal section (proximal part of 120, see annotated Fig. 10 above), the central section (distal part of 120, see annotated Fig. 10 above) having three central faces (face part of 120, see also 124 in Fig. 9) and a flat portion (118 in Fig. 10, PP [0053]: "edge members 118 of dilating member 110 are depicted as substantially blunt") interconnecting adjacent central faces (124), wherein an upper outer surface of the proximal section (see annotated Fig. 6 above) and an upper outer surface of the central section (see annotated Fig. 6 above) are each tapered at an acute angle with respect to the central longitudinal axis, and the upper outer surface of the proximal section (see annotated Fig. 6 above) and the upper outer surface of the central section (see annotated Fig. 6 above) are generally colinear (generally is broad, and the broadest reasonable interpretation of colinear is “having corresponding parts arranged in the same linear order”, so the upper surfaces can be considered to be generally colinear) along a length of the elongated shaft, and a lower outer surface of the proximal section (see annotated Fig. 6 above) is generally parallel (generally is broad, the broadest reasonable interpretation includes sections that are not exactly parallel, see also that the left-most end of the lower outer surface is parallel before tapering) to the central longitudinal axis; and a guiding nub (114 in Fig. 2) extending from the central section (distal part of 120, see annotated Fig. 10 above).
Regarding claims 16 and 26, Smith further discloses wherein a first central face and a second central faces (see 124 in Fig. 9) of the central section (distal part of 120, see annotated Fig. 10 above) are tapered at the same oblique angles with respect to the central longitudinal axis of the obturator member (see Fig. 9, note that the angle is not specifically defined by this limitation) when viewed at a first rotational orientation corresponding to a top plan view of the obturator member (“top plan view " is broad, this view is not specifically defined in the claims, see Fig. 5).
With respect to claims 17 and 27, Smith further discloses wherein the first central face and a third central face (see 124 in Fig. 9) are tapered at different oblique angles with respect to the longitudinal axis when viewed at a second rotational orientation corresponding to a side plan view of the obturator (this claim language is broad, viewing the faces at any different angle will result in the appearance of a different oblique taper because the angle of viewing affects the viewed/perceived angle of the face, also note that the viewing orientations are not specifically claimed).
Regarding claims 18 and 28, Smith further discloses wherein the proximal section (proximal part of 120, see annotated Fig. 10 above) includes a proximal linear surface portion (linear part, see annotated Fig. 10 above) and a distal convex surface portion (curved part that tapers inward, see annotated Fig. 10 below) contiguous with the linear surface portion (they are connected, one flows into another).
With respect to claims 19 and 29, Smith further discloses wherein the proximal section (proximal part of 120, see annotated Fig. 10 above) and the central section (distal part of 120, see annotated Fig. 10 above) are connected by an undulating line (see tapered curve created by edge of 118 in Fig. 10, note that the claim language does not describe where the undulating line is or how it connects these two sections, therefore by being in contact with both sections the line created by 118 can connect them).
With respect to claims 20 and 30, Smith further discloses wherein the guiding nub (114 in Fig. 2) includes a rounded end configured to be atraumatic to tissue (PP [0059]: "Tip 114 may be substantially blunt such that dilating instrument 110 substantially minimizes any tissue trauma during the insertion and the distal advancement thereof").
Regarding claims 21 and 31, Smith further discloses wherein the guiding nub (114 in Fig. 2) is generally cylindrical along a major portion of a length of the guiding nub (see 114 in Fig. 5, note that “generally cylindrical” is very broad as it does not specifically require the guiding nub to be a cylinder).
With respect to claims 22 and 32, Smith further discloses wherein the three central faces (124 in Fig. 9) of the central section (distal part of 120, see annotated Fig. 10 above) are arcuate (see Fig. 10, the unmarked central faces taper or arc inwards towards the tip).
Regarding claims 23 and 33, Smith further discloses wherein the three central faces (124 in Fig. 9) of the central section (distal part of 120, see annotated Fig. 10 above) are convex (see Fig. 10, the unmarked central faces taper inwards towards the tip).
With respect to claim 35, Smith discloses an elongated shaft (106 in Fig. 2) defining a central longitudinal axis, and having a proximal end (left) and a distal end (right); and obturator member (110 in Fig. 4, PP [0052]: "In the embodiment shown in FIGS. 2-10") adjacent the distal end of the elongated shaft (106 in Fig. 2), the obturator member (110) including: a proximal section (proximal part of 120, see annotated Fig. 10 above); a central section (distal part of 120, see annotated Fig. 10 above) extending from the proximal section (proximal part of 120, see annotated Fig. 10 above), the central section (distal part of 120, see annotated Fig. 10 above) having three central faces (face part of 120, see also 124 in Fig. 9) and a flat portion (118 in Fig. 10, PP [0053]: "edge members 118 of dilating member 110 are depicted as substantially blunt") interconnecting adjacent central faces (124), wherein a first central face and a second central face of the three central faces (distal part of 120, see also 124 in Fig. 9) of the three central faces are tapered at the same oblique angles with respect to the central longitudinal axis (stating “with respect to the… axis” does not define the location of these angles) when viewed at a first rotational orientation of the obturator member 90 degrees offset relative to the longitudinal axis (“relative to the longitudinal axis” does not define the location of this orientation, it could be 90 degrees offset from a face-on view or from a side/length view of the axis, see Fig. 3 and Fig. 10); and the first central face and a third central face of the central section (distal end of 120, see also 124 in Fig. 9) are tapered at different oblique angles with respect to the central longitudinal axis (see side view Fig. 6); and a guiding nub (114 in Fig. 2) extending from the central section (distal part of 120, see annotated Fig. 10 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (PGPub US 2008/0300617 A1).
With respect to claim 24, Smith fails to explicitly disclose in the embodiment of Figs. 2-10 wherein the obturator member is one of transparent or transluscent.
	However, in the embodiment shown in Fig. 32, Smith discloses an obturator (500 in Fig. 32) comprising an obturator member (unmarked right end of 500, 510 in the specification), wherein the obturator member (510) is transparent (PP [0060]: “dilating member 510 may include one or more transparent portions 528 such that light is permitted to pass into dilating instrument 500”).
	It would have been prima facie for one of ordinary skill in the art before the effective filing date to have modified the Smith reference to incorporate its own teachings by including the transparent distal portion of Fig. 32 in the embodiment of Figs. 2-10. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for a clinician to view a patient’s tissue (PP [0060]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771         
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771